Citation Nr: 0635087	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  05-25 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a schedular evaluation in excess of 10 
percent for bilateral tinnitus.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
prostate cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1961 to 
January 1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2004 and July 2005 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.  The July 2004 
rating decision denied entitlement to compensation under 
38 U.S.C.A. § 1151 for prostate cancer, while the July 2005 
rating decision continued a 10 percent evaluation for 
tinnitus.  

The veteran testified before the undersigned at a 
videoconference hearing in March 2006.  A transcript of that 
hearing is of record.  

At the March 2006 hearing, the veteran indicated that he had 
been denied reimbursement of medical expenses related to 
prostate cancer by the VA Medical Center (VAMC).  No record 
of such denial has been associated with the claims file.  The 
veteran's testimony in March 2006 seems to express 
disagreement with any such denial.  In the absence of any 
record of such a denial, remand for issuance of a statement 
of the case is not appropriate.  Cf. Manlincon v. Brown, 12 
Vet. App. 238 (1999).  This matter is referred to the RO for 
appropriate action, including referral to the Veterans Health 
Administration.


FINDINGS OF FACT

1.  The veteran's service connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  

2.  There is no competent evidence that the proximate cause 
of prostate cancer or additional prostate disability was 
negligence or other fault on VA's part, or that the proximate 
cause of additional disability was an event which was not 
reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2006).  

2.  The criteria for compensation for prostate cancer related 
to VA treatment are not met.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.361 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  Bilateral Tinnitus

In regard to the veteran's claim of entitlement to an 
increased evaluation for bilateral tinnitus, the U. S. Court 
of Appeals for Veterans Claims has held that the statutory 
and regulatory provisions pertaining to VA's duty to notify 
and to assist do not apply to a claim if resolution of that 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts in regard to an increased 
evaluation for bilateral tinnitus are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As will be 
shown below, the Board finds that the veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  

Therefore, as there is no reasonable possibility that any 
further notice or assistance would aid the veteran in 
substantiating his claim, any deficiencies of VCAA notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

B.  1151 Claim - Duty to Notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

A May 2004 VCAA letter informed the veteran of the 
information and evidence required to establish entitlement to 
compensation under 38 U.S.C.A. § 1151 for prostate cancer.  

This VCAA letter satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing enough information about the 
records to enable VA to request them from the person or 
agency that had them.  

Finally, with respect to the fourth element, the May 2004 
VCAA letter stated, "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Thus, the veteran was adequately advised to submit any 
evidence in his possession pertinent to the claim on appeal.

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, notice 
was timely given, prior to the July 2004 rating decision.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  
      
The May 2004 VCAA letter provided notice of what type of 
information and evidence was needed to substantiate the 
claim, but did not provide notice of the type of evidence 
necessary to establish a disability rating or effective date.  
Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  As the 
Board concludes below that the preponderance of the evidence 
is against the claim, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.  

C.  1151 Claim - Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA and private 
treatment records have been associated with the claims file.  
In a May 2004 statement in support of his claim, the veteran 
indicated that he had no further evidence to submit.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Prinicpi, 
326 F. 3d 1381 (Fed. Cir. 2003).  

The Court has not issued any precedential decisions as to 
when an examination is necessary in a claim for compensation 
under 38 U.S.C.A. § 1151.  However, its holding in Wells 
suggests that there would have to be competent evidence 
suggesting a link between current disability and improper 
care or an unforeseen event during VA treatment.  

In this regard, competent evidence can be provided by lay 
persons, if related to observable symptoms, or otherwise not 
requiring specialized knowledge; but lay persons are 
generally not competent to provide opinions as to medical 
causation or diagnoses.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); 38 C.F.R. § 38 C.F.R. § 3.159(a).  As discussed 
below, the veteran asserts that prostate cancer may be 
related to the cancellation of urology appointments by VA, 
but there is no competent evidence of such a relationship, or 
of additional prostate disability related to such lack of 
care.  Therefore, an examination is not required.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Bilateral Tinnitus

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  

Tinnitus is evaluated as 10 percent disabling under 
Diagnostic Code 6260, which was revised effective June 13, 
2003.  The June 2003 revision specifically clarified existing 
VA practice that only a single 10 percent evaluation is 
assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, Diagnostic Code 6260, note 2 (2006).  

A November 2001 rating decision initially granted entitlement 
to service connection for tinnitus with a 10 percent 
evaluation, effective in November 2000.  

The Board notes that the veteran's claim of entitlement to an 
increased evaluation was filed in May 2005, subsequent to the 
June 2003 revision.  Nevertheless, the veteran and his 
representative have consistently argued that he is entitled 
to an increased evaluation for tinnitus on the basis of 
separate 10 percent ratings for each ear.  

However, under 38 C.F.R. § 4.87, Diagnostic Code 6260, the 
maximum schedular rating is the 10 percent evaluation 
currently in effect.  The revision to this diagnostic code, 
which became effective before the veteran filed his claim, 
prohibits the assignment of a separate rating for each ear.  
38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2.  

The veteran has also asserted that he is entitled to separate 
10 percent evaluations for tinnitus in each ear pursuant to 
Smith v. Nicholson, 19 Vet. App. 63 (2005).  In that case, 
the U. S. Court of Appeals for Veterans Claims (Court) 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-June 10, 
1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 
required that VA assign dual 10-percent ratings for 
"bilateral" tinnitus where it was perceived as affecting 
both ears.  The Board again notes that the veteran's claim 
for an increased evaluation for tinnitus was filed after the 
June 2003 revision.  

In any event, the United States Court of Appeals for the 
Federal Circuit recently affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F. 3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, at 1350.  
Finding that there was a lack of evidence in the record 
suggesting that VA's interpretation of Diagnostic Code 6260 
was plainly erroneous or inconsistent with the regulations, 
the Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation.

In view of the foregoing, the Board concludes that Diagnostic 
Code 6260 precludes an evaluation in excess of a single 10 
percent rating for tinnitus.  Therefore, the veteran's claim 
for separate 10 percent ratings for each ear for his service-
connected tinnitus must be denied.  As the disposition of 
this claim is based on the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


III.  1151 Claim

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
veteran's qualifying additional disability in the same manner 
as if such additional disability was service connected.  A 
qualifying additional disability is one which is not the 
result of a veteran's willful misconduct, and which was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by VA, and the proximate cause of the disability is 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  
38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2006).  

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46, 426 (Aug. 3, 2004).  Those regulations have no 
retroactive effect, and, in any event, merely implement 
existing law.  Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).  The new 
regulations, therefore, have no impact on the decision in 
this appeal.  

To determine whether a veteran has additional disability, VA 
compares the veteran's condition immediately before the 
beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to the veteran's 
condition after such care or treatment has stopped.  
38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care or medical or surgical treatment caused the veteran's 
additional disability; and (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider; or (ii) VA furnished the hospital care or 
medical or surgical treatment without the veteran's informed 
consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  

VA treatment records from February 2001 to January 2004 
reflect that the veteran's prostate-specific antigen (PSA) 
was slightly above 4 in April 2002, with a note to recheck in 
4 months, and that if it continued to be elevated, the 
veteran should be referred to urology.  A January 2003 note 
indicates that the veteran's PSA was slowly increasing from 
3.97 in September 2001 to a current value of 4.52.  In April 
2003 the veteran's PSA was 5.51.  The veteran was referred to 
urology, and a treatment note from May 2003 indicates that he 
was scheduled for a cystoscopy, transrectal ultrasonography, 
and prostate biopsy.  A June 2003 history and physical for 
anesthesia noted a diagnosis of prostate cancer, however, the 
veteran underwent the above named procedures in July 2003, 
with a pre and post-operative diagnosis of prostate 
neoplasia, bladder outlet obstruction, with no findings of 
prostate cancer.  

VA urology treatment later in July 2003 indicated that the 
veteran was doing well, with very little urological symptoms.  
The urologist noted that prostate biopsy had revealed atypia 
on the left side.  The veteran's PSA was 5.5 and the 
urologist indicated that PSA would be repeated in 6 months, 
and that the veteran might need repeat biopsy if the PSA 
remained high.  An August 2003 record of treatment indicates 
that the pathologist had read the prostate biopsy as pre-
cancer, but that the biopsy had apparently been reviewed by 
an outside pathologist to be inflammatory.  This note further 
states, "called and set up for earlier appointment with 
[veteran's urologist] on October 1st."  

There is, however, no record of treatment by urology in 
October 2003.  The most recent record of VA treatment, from 
January 2004, indicates that the veteran had a high PSA, was 
followed by a private urologist, had a biopsy indicating 
cancer, and was scheduled for prostate surgery.  

The veteran has submitted records from the VAMC reflecting 
that five appointments with urology scheduled from January to 
April 2004 were cancelled and rescheduled by VA.  

The veteran has also submitted records of treatment from a 
private urologist from September 2003 to May 2004.  The 
veteran initially presented in September 2003 requesting a 
second opinion regarding elevated PSA and possible prostatic 
intraepithelial neoplasia (PIN).  

The veteran was started on medication and returned in 
October, when repeat PSA was 7.9.  The veteran underwent 
repeat prostate ultrasound and biopsy in December 2003.  The 
biopsy revealed one area positive for Gleason 6 carcinoma.  
The veteran underwent radical prostatectomy in March 2004.  
At follow-up in April 2004, PSA was less than 0.1.  

The veteran testified in March 2006 that he had not been back 
to see a urologist at VA since the prostatectomy.  He stated 
that he had had asked his private doctor about whether any 
delay in appointments at VA caused him any more problems than 
he would have had otherwise, and that his doctor stated that 
such delay probably would not have made much difference.  The 
veteran added that he did not know whether or not any delay 
would make a difference, and that if he had cancer, he wanted 
it removed.  

The veteran has consistently argued that the cancellation of 
urology appointments on the part of VA caused a delay which 
resulted in his prostate cancer worsening, and the eventual 
removal of the prostate.

In this case, there is simply no competent evidence that the 
veteran suffers from an additional disability that was the 
result of VA cancelling and rescheduling urology 
appointments.  

The veteran himself has consistently stated that, had his 
appointments not been cancelled, prostate cancer would have 
been detected earlier, resulting in a less severe condition, 
and not requiring removal of the prostate.  However, as a 
layperson without the appropriate medical training or 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

The Board notes that the veteran testified at the March 2006 
videoconference hearing that his private physician stated 
that any delay in treatment would not have made much 
difference in regard to causing more problems with prostate 
cancer than would have occurred without the delay.  There is 
no document of record expressing this opinion of the private 
physician.  

The veteran's account of what a health care provider 
purportedly said is not competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  However, the 
reported opinion of the private physician tends to weigh 
against a finding that cancellation of VA urology 
appointments from July 2003 to April 2004 resulted in any 
additional disability.  There was also no duty to tell the 
veteran to obtain a statement from the private physician, 
inasmuch as it would weigh against his claim.  Cf. Robinette 
v. Brown.

Furthermore, even if the veteran had shown that he suffered 
additional disability due to the cancellation of VA urology 
appointments, no evidence of record shows that VA acted with 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault regarding those 
cancellations.  The veteran's claim rests only upon his own 
assertions.  

As discussed above, there is simply no competent evidence of 
record indicating that any delay in treatment caused by 
cancellation of appointments by VA resulted in additional 
disability.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to a schedular evaluation in excess of 10 percent 
for bilateral tinnitus is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
prostate cancer is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


